Case 7:20-cv-00364 Documenti1 Filed on 11/11/20 in TXSD Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION

MARIANO ANDRADE HERRADA §
Plaintiff, §

§ CIVIL ACTION NO.
VS. §
§
SALIM HIRMIZ and §
OVIE SERVICES, INC. §
Defendant. §

DEFENDANTS’, OVIE SERVICES, INC. AND SALIM HIRMIZ
NOTICE OF REMOVAL

Defendants, OVIE SERVICES, INC AND SALIM HIRMIZ, file this Notice of
Removal for the purpose of removing this cause to the United States District Court for the
Southern District of Texas, McAllen Division, based upon diversity jurisdiction and state as
follows:

’ I. STATE COURT ACTION
1. This is an action filed on or about October 1, 2020, in the County Court at Law No.
4, Hidalgo County, Texas (the “State Court”) being Cause No. CL-20-36891-D on the
docket of the court (the “State Court Petition”), and being a suit by Plaintiff MARIANO
ANDRADE HERRADA, against Defendant OVIE SERVICES, INC. AND SALIM
HIRMIZ for money damages arising from a motor vehicle accident occurring on or about
October 1, 2018, in Pharr, Hidalgo County, Texas (the “Accident”). Plaintiff alleges claims
of negligence against Defendants arising out of said motor vehicle accident. Plaintiff’s
causes of action arise entirely under Texas state tort law.
Il. FEDERAL JURISDICTION BASED ON DIVERSITY

2. Plaintiff Mariano Andrade Herrada has admitted in his Original Petition that he is

an individual and resident of Hidalgo County, Texas. Upon information in the Texas Peace

https://opezpeterson.sharepoint.com/sites/ActiveCaseFiles/Shared Documents/98550.014/Pleadings/Removal/Notice of Removal.doc 1
Case 7:20-cv-00364 Document1 Filed on 11/11/20 in TXSD Page 2 of 4

Officer’s Crash Report, it appears that at the time of the accident, Plaintiff was a resident of
Reynosa, Tamaulipas, Mexico. Plaintiff has admitted in her Original Petition that
Defendant, Ovie Services, Inc. and Salim Hirmiz, are residents of the State of Michigan.
Plaintiff incorrectly alleges that no diversity exists because Defendant conducts business in
the State of Texas. Plaintiff's Original Petition states that Plaintiffs seek monetary relief
over $200,000 but not more than $1,000,000. Plaintiff has alleged damages including severe
bodily injuries and makes claims for damages, including: severe pain and mental anguish in
the past, present, and future; reasonable medical expenses in the past and future; physical
impairment.
3. There is, therefore, complete diversity of citizenship as no Plaintiff shares a state of
citizenship with Defendant and a sufficient amount in controversy exceeding $75,000 to
confer jurisdiction on this court pursuant to 28 U.S.C. § 1332 (a)(1). The above-described
civil action is therefore one that may be removed pursuant to 28 U.S.C. §§ 1332, 1441, and
1146.

Il. STATE COURT DOCUMENTS ATTACHED
4. This Notice of Removal is being filed within thirty (30) days after receipt through
service or otherwise of Plaintiffs Original Petition filed in the State Court. This suit was
originally filed on October 1, 2020. Defendant, Ovie Services, Inc., was served with this
lawsuit on or about October 19, 2020. Removal is therefore timely under 28 U.S.C. §
1446(b). Attached hereto are copies of all pleadings, process, and orders received or filed by
the parties in the State Court pursuant to 28 U.S.C. § 1446(a). Also attached is a copy of the
State Court docket sheet and the entire contents of the State Court file.

IV. EXHIBITS TO NOTICE OF REMOVAL

5. The index of State Court documents are as follows:

A. Docket Sheet from the County Court at Law No. 4, Hidalgo County, Texas;

https://lopezpeterson.sharepoint.com/sites/ActiveCaseFiles/Shared Documents/98550.014/Pleadings/Removal/Notice of Removal.doc 2
Case 7:20-cv-00364 Documenti1 Filed on 11/11/20 in TXSD Page 3 of 4

B. Plaintiff’s Original Petition with Written Discovery;

C. Defendant’s Ovie Services, Inc. and Salim Hirmiz Original Answer and
Affirmative Defenses;
(Filed in State Court before Removal)

D. Notice of Filing of Removal; and

E. List of Counsel of Record.

V. RELIEF REQUESTED
6. Defendant respectfully requests that Cause No. CL-20-3681-D in the County Court
at Law No. 4, Hidalgo County, Texas, be removed to the United States District Court for the
Southern District of Texas, McAllen Division - the district court and division of proper
jurisdiction and venue, and that this court assume jurisdiction of this case and issue such
further orders and processes as may be necessary to bring before it all parties necessary for

the trial hereof.
Respectfully submitted,
LOPEZ PETERSON, PLLC

/s/ Gabriel Gonzalez
GABRIEL GONZALEZ
Federal ID No.: 1477528

State Bar of TX. No.: 24074291
ggonzalez@lopezpeterson.com
LOPEZ PETERSON, PLLC
Colonnade Square I

101 West Hillside, Suite 1
Laredo, Texas 78041

(956) 718-2134 - Telephone
(956) 718-2045 — Facsimile
ATTORNEY FOR THE DEFENDANTS

OF COUNSEL:
CHRISTOPHER C. PETERSON
Federal ID No.: 21184

State Bar of TX. No.: 00798430

https://lopezpeterson.sharepoint.com/sites/ActiveCaseFiles/Shared Documents/98550.014/Pleadings/Removal/Notice of Removal.doc 3
Case 7:20-cv-00364 Documenti1 Filed on 11/11/20 in TXSD Page 4 of 4

cpeterson@lopezpeterson.com
LOPEZ PETERSON, PLLC
Colonnade Square I

101 West Hillside, Suite 1
Laredo, Texas 78041

(956) 718-2134 - Telephone
(956) 718-2045 — Facsimile

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing document was
forwarded via certified mail, return receipt requested, via facsimile and/or hand-delivered to
the Plaintiff s attorney on the 11" day of November 2020, to-wit:

Via Facsimile No. 888-441-5188
S. Greg Rushing

Rushing Legal, PLLC

9610 Long Point Road, #300
Houston, Texas 77055

/s/ Christopher C. Peterson
Christopher C. Peterson

https:/opezpeterson.sharepoint.com/sites/ActiveCaseF iles/Shared Documents/98550.014/Pleadings/Removal/Notice of Removal.doc 4
